NUMBER 13-15-00513-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


KEVIN LOZANO A/K/A
KEVIN LOZAWO,                                                                  Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record was filed on May 2, 2016, and appellant’s brief

was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a). This
Court has previously granted appellant two extensions of time totaling 182 days to file the

brief.

         The Court granted in part and denied in part appellant’s third motion for extension

of time to file the brief, ordered the brief to be filed on or before November 30, 2016, and

notified counsel that further motions for extension of time would not be granted absent

exigent circumstances.       Appellant has now filed his fourth motion requesting an

additional 30 days, until January 30, 2017, to file the appellate brief in this cause.

         The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's fourth motion for extension of time to

file the brief should be granted. Appellant’s fourth motion for extension to file the brief is

GRANTED and the Honorable Larry Warner is ORDERED to file the brief on or before

January 30, 2017. The Court looks with disfavor on the delay caused by counsel’s failure

to timely file a brief in this matter. No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of December, 2016.




                                               2